DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, Claims 1 and 2 in the reply filed on 24 May 2022 is acknowledged.  Claim 3 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaue et al. (US 2017/0240766).
Regarding Claim 1, Kawaue teaches a resin composition for forming a phase-separated structure.  The composition includes a block copolymer and an ionic liquid (Abstract).  An organic solvent is also included (p. 7, [0126]).  
The ionic liquid (IL) includes a cationic moiety and an anionic moiety (p. 4, [0070]).  
Preferred organic solvents include propylene glycol monomethyl ether acetate (PGMEA) and ethyl lactate (EL) (p. 7, [0130]).  According to the instant specification, PGMEA corresponds to the claimed solvent (S1) having a boiling point of 146°C (specification at p. 23, lines 14-15) and EL corresponds to the claimed solvent (S2) having a boiling point of 154°C (specification at p. 24, line 15).  
Kawaue suggests using a mixed solvent comprising PGME and EL, preferably in a weight ratio of 2:8 to 8:2 (p. 7, [0132]).  Thus, Kawaue teaches an organic solvent comprising both the claimed (S1) and (S2) having boiling points within the claimed ranges.
Regarding Claim 2, Kawaue teaches a PGME:EL ratio (equivalent to the claimed (S1):(S2) ratio) of 2:8 to 8:2 (equivalent to 20:80 to 80:20).  The portion of this range falling from 80:20 to 40:60 falls within the claimed range of 99:1 to 40:60.  Thus, approximately 67% of Kawaue’s range falls within the claimed range.  This overlaps the range of 99:1 to 40:60 with sufficient specificity to anticipate Claim 2.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kawaue.
Regarding Claim 2, Kawaue remains as applied to Claim 1 above.  Kawaue teaches a PGME:EL ratio (equivalent to the claimed (S1):(S2) ratio) of 2:8 to 8:2 (equivalent to 20:80 to 80:20) (p. 7, [0132]).  This overlaps the claimed range of 99:1 to 40:60.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762